NOT FOR PUBLICATION                          FILED
                         UNITED STATES COURT OF APPEALS                       MAR 23 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 AIPING HAN,                                          No. 14-71401

                 Petitioner,                          Agency No. A087-836-090

       v.
                                                      MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                 Respondent.

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                                 Submitted March 15, 2016**

Before:           GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

            Aiping Han, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


   *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
    The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the problems the agency identified as to Han’s vague and implausible

testimony regarding the whereabouts of her husband after he allegedly escaped

arrest, and his whereabouts and activities since Han’s arrival in the United States.

See id. at 1048 (adverse credibility determination was reasonable under the

“totality of circumstances”). Han’s explanations do not compel a contrary result.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Han’s asylum and withholding of removal claims fail.       See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Further, even if Han’s testimony was credible, substantial evidence supports

the agency’s finding that Han failed to demonstrate a well-founded fear of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Han’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Han would be




                                          2                                   14-71401
tortured by or with the consent or acquiescence of the government if returned to

China.   See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                         3                                  14-71401